DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 10, 12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. PGPub No. 2009/0059222 A1) in view of Ponjee et al. (U.S. PGPub No. 2010/0096563 A1) in view of O’Rourke et al. (U.S. PGPub No. 2016/0013243 A1) further in view of Pandey et al. (U.S. Patent No. 10,525,472 B1).
As to claim 1, Tan discloses and shows in figures 15 and 16, a method for measuring a liquid, comprising: 
providing a microfluidic device (55) that is configured to contain the liquid to be measured, wherein the microfluidic device comprises a plurality of predetermined measurement regions (i.e. areas linked/imaged to the CCD camera or array which can be a PMT or photodiode array as disclosed) ([0215], ll. 12-15; [0217], ll. 1-8; [0220], ll. 8-10);  
irradiating light of constant intensity (via laser 60, the examiner is interpreting that implicitly the laser as known in the art default mode is producing “constant intensity”, the prior art further does not describe varying intensity to support the examiner’s positions) onto the microfluidic device so that at least one photosensor of the plurality of photosensors receives light passing through the liquid (i.e. the liquid moving the DNA fragments explicitly shown between figures 12a-12n) ([0219]; [0220], ll. 1-6);  
controlling the liquid to move by the microfluidic device (i.e. via a pump, or using electrodes) ([0109], ll. 1-6; [0207], ll. 14-25); 
acquiring a plurality of photocurrent values that are output by the plurality of photosensors in real time (the examiner is interpreting that speed at which Tan outputs data as “real time”) during a movement of the liquid ([0217], ll. 1-6; [0222], ll. 10-13; [0223], ll. 4-10, implicitly the fluid is flow as this is the fundamental design and purpose of a microfluidic chip as disclosed in Tan); and 
measuring physical parameters (i.e. fragment sizing) of the liquid (i.e. the DNA fragments contained in the liquid) according to the plurality of photocurrent values ([0229], ll. 1-5). 
wherein the microfluidic device comprises a pair of drive electrodes (1402 and 1403) each photosensor comprises a photodiode ([0207], ll. 1-5; [0215], ll. 12-15);
Tan does not explicitly disclose where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device.
However, Ponjee does disclose and show in figures 10 and 11 and in ([0073], ll. 3-6; [0120], ll. 4-7; [0124]; [0135]; [0136], ll. 2-4) the basic concept that in a microfluidic chip system one has the obvious choice to exchange an external detector (e.g. 28) and similarly as shown in Tan with an integrated optical sensor system (34).  As disclosed in Ponjee there are a multitude of advantages of doing so such as increased intensity measurement and increased angle of collection/detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device in order to provide the advantage of increased accuracy and efficiency in using an integrated detector one can as noted in Ponjee measure with increased intensity and with a larger measurement collection area vs an external detector system.
Tan in view of Ponjee does not explicitly disclose wherein each photosensor comprises a photodiode and a thin film transistor for controlling on and off of the photodiode, and controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid.
However, O’Rourke does disclose in ([0005], ll. 9-12; [0035], ll. 11-14; [0063], ll. 1-12) the basic concept of using a thin film transistor (TFT) to control the on and off state of a photodiode.  This allows automatic exposure control for the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee wherein each photosensor comprises a photodiode and a thin film transistor for controlling on and off of the photodiode in order to provide the advantage of increase efficiency in using a common TFT based circuit to control exposure rate/timing one can easily image on at desired times with a desired capture rate.
Tan in view of Ponjee further in view of O’Rourke do not explicitly disclose controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid.
However, Pandey does disclose in (col. 20, ll. 3-10; col. 22, ll. 46-53) the idea of using electrowetting via voltage control to change contact angle of liquid droplets to move them through a microfluidic system.  Further Pandey also discloses that using a TFT array of electrodes is commonly known to allow precise control over fluid movement in a microfluidic system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid in order to provide the advantage of expected results in a using a commonly known technology (TFTs) in a known manner to directly and accurately cause and control fluid flow through a microfluidic system.  Further integrating the TFTs of the both systems (i.e. photodiode control and electrode control) provides a more robust and simple system by integrating two circuits into one unified system.  The examiner notes for compact prosecution that Tan already disclose in part these noted features (i.e. control of fluid movement via electrodes).
Tan in view of Ponjee further in view of O’Rourke does not explicitly disclose wherein the measuring the physical parameters of the liquid according to the plurality of photocurrent values comprises obtaining a droplet concentration according to a standard photocurrent-droplet concentration curve calibrated in advance.
However, Pandey does disclose in (col. 37, ll. 24-30) the basic concept used throughout measurement arts of using a standard concentration curve which is by its nature calibrated in advance to be a standard.  Where further obviously an intensity from a detector can be a function of photocurrent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee further in view of O’Rourke with measuring the physical parameters of the liquid according to the plurality of photocurrent values comprises obtaining a droplet concentration according to a standard photocurrent-droplet concentration curve calibrated in advance in order to provide the advantage of expected results in using an extremely common method of comparing a calibrated standard to a measurement value one can rapidly and accurately determine a variable under test such as droplet concentration.
 	As to claim 10, Tan discloses and shows in figures 15 and 16, a system for measuring a liquid, comprising: 
a microfluidic device (55) configured to contain a liquid (i.e. liquid that caries DNA fragments shown in figures 12a-12n) to be measured and control the liquid to move (via pump or electrodes), wherein the microfluidic device comprises a plurality of predetermined measurement regions (i.e. regions that laser light impinges on) that comprise a plurality of photosensors (CCD camera or array which can be a PMT or photodiode array as disclosed) (([0109], ll. 1-6; [0207], ll. 14-25; [0215], ll. 12-15; [0217], ll. 1-8; [0219]; [0220], ll. 1-10);  
a light source (via laser 60, the examiner is interpreting that implicitly the laser as known in the art default mode is producing “constant intensity”, the prior art further does not describe varying intensity to support the examiner’s positions) configured to irradiate light of constant intensity onto the microfluidic device such that at least one photosensor of the plurality of photosensors receives light passing through the liquid ([0229], ll. 1-5); and 
a current measurement circuit (where the examiner is interpreting that circuitry as functional equivalent in Tan in performing the same claimed function) configured to acquiring a plurality of photocurrent values that are output by the plurality of photosensors in real time (the examiner is interpreting that speed at which Tan outputs data as “real time”) during a movement of the liquid ([0217], ll. 1-6; [0222], ll. 10-13; [0223], ll. 4-10, implicitly the fluid is flow as this is the fundamental design and purpose of a microfluidic chip as disclosed in Tan)
wherein the microfluidic device comprises a pair of drive electrodes (1402 and 1403) each photosensor comprises a photodiode ([0207], ll. 1-5; [0215], ll. 12-15);
Tan does not explicitly disclose where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device.
However, Ponjee does disclose and show in figures 10 and 11 and in ([0073], ll. 3-6; [0120], ll. 4-7; [0124]; [0135]; [0136], ll. 2-4) the basic concept that in a microfluidic chip system one has the obvious choice to exchange an external detector (e.g. 28) and similarly as shown in Tan with an integrated optical sensor system (34).  As disclosed in Ponjee there are a multitude of advantages of doing so such as increased intensity measurement and increased angle of collection/detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device in order to provide the advantage of increased accuracy and efficiency in using an integrated detector one can as noted in Ponjee measure with increased intensity and with a larger measurement collection area vs an external detector system.
Tan does not explicitly disclose where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device.
However, Ponjee does disclose and show in figures 10 and 11 and in ([0073], ll. 3-6; [0120], ll. 4-7; [0124]; [0135]; [0136], ll. 2-4) the basic concept that in a microfluidic chip system one has the obvious choice to exchange an external detector (e.g. 28) and similarly as shown in Tan with an integrated optical sensor system (34).  As disclosed in Ponjee there are a multitude of advantages of doing so such as increased intensity measurement and increased angle of collection/detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device in order to provide the advantage of increased accuracy and efficiency in using an integrated detector one can as noted in Ponjee measure with increased intensity and with a larger measurement collection area vs an external detector system.
Tan in view of Ponjee does not explicitly disclose wherein each photosensor comprises a photodiode and a thin film transistor for controlling on and off of the photodiode, and controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid.
However, O’Rourke does disclose in ([0005], ll. 9-12; [0035], ll. 11-14; [0063], ll. 1-12) the basic concept of using a thin film transistor (TFT) to control the on and off state of a photodiode.  This allows automatic exposure control for the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee wherein each photosensor comprises a photodiode and a thin film transistor for controlling on and off of the photodiode in order to provide the advantage of increase efficiency in using a common TFT based circuit to control exposure rate/timing one can easily image on at desired times with a desired capture rate.
Tan in view of Ponjee further in view of O’Rourke do not explicitly disclose controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid.
However, Pandey does disclose in (col. 20, ll. 3-10; col. 22, ll. 46-53) the idea of using electrowetting via voltage control to change contact angle of liquid droplets to move them through a microfluidic system.  Further Pandey also discloses that using a TFT array of electrodes is commonly known to allow precise control over fluid movement in a microfluidic system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid in order to provide the advantage of expected results in a using a commonly known technology (TFTs) in a known manner to directly and accurately cause and control fluid flow through a microfluidic system.  Further integrating the TFTs of the both systems (i.e. photodiode control and electrode control) provides a more robust and simple system by integrating two circuits into one unified system.  The examiner notes for compact prosecution that Tan already disclose in part these noted features (i.e. control of fluid movement via electrodes).
Tan in view of Ponjee further in view of O’Rourke does not explicitly disclose wherein the measuring the physical parameters of the liquid according to the plurality of photocurrent values comprises obtaining a droplet concentration according to a standard photocurrent-droplet concentration curve calibrated in advance.
However, Pandey does disclose in (col. 37, ll. 24-30) the basic concept used throughout measurement arts of using a standard concentration curve which is by its nature calibrated in advance to be a standard.  Where further obviously an intensity from a detector can be a function of photocurrent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee further in view of O’Rourke with measuring the physical parameters of the liquid according to the plurality of photocurrent values comprises obtaining a droplet concentration according to a standard photocurrent-droplet concentration curve calibrated in advance in order to provide the advantage of expected results in using an extremely common method of comparing a calibrated standard to a measurement value one can rapidly and accurately determine a variable under test such as droplet concentration.
As to claim 16, Tan discloses and shows in figures 13, 15 and 16, a microfluidic device comprising: 
a first substrate (1302) and a second substrate (1303) opposite to each other (shown in figure 13) ([0206]) and
an accommodation space (inherent to allow fluid flow along the two substrates) between the first substrate and the second substrate for accommodating a liquid to be measured ([0206]; [0208], ll. 1-3), 
wherein the second substrate comprises a plurality of predetermined measurement regions (1307) therein ([0208], ll.1-4; [0217], ll. 1-3), and 
wherein the plurality of photosensors are configured to enable to output a plurality of photocurrent values and measure physical parameters of the liquid according to the plurality of photocurrent values ([0217], ll. 1-6; [0222], ll. 10-13; [0223], ll. 4-10)
Tan does not explicitly disclose where the predetermined measurement regions comprise a plurality of photosensors therein.
However, Ponjee does disclose and show in figures 10 and 11 and in ([0073], ll. 3-6; [0120], ll. 4-7; [0124]; [0135]; [0136], ll. 2-4) the basic concept that in a microfluidic chip system one has the obvious choice to exchange an external detector (e.g. 28) and similarly as shown in Tan with an integrated optical sensor system (34).  As disclosed in Ponjee there are a multitude of advantages of doing so such as increased intensity measurement and increased angle of collection/detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan where the predetermined measurement regions comprise a plurality of photosensors therein in order to provide the advantage of increased accuracy and efficiency in using an integrated detector one can as noted in Ponjee measure with increased intensity and with a larger measurement collection area vs an external detector system.
wherein the microfluidic device comprises a pair of drive electrodes (1402 and 1403) each photosensor comprises a photodiode ([0207], ll. 1-5; [0215], ll. 12-15);
Tan does not explicitly disclose where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device.
However, Ponjee does disclose and show in figures 10 and 11 and in ([0073], ll. 3-6; [0120], ll. 4-7; [0124]; [0135]; [0136], ll. 2-4) the basic concept that in a microfluidic chip system one has the obvious choice to exchange an external detector (e.g. 28) and similarly as shown in Tan with an integrated optical sensor system (34).  As disclosed in Ponjee there are a multitude of advantages of doing so such as increased intensity measurement and increased angle of collection/detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan where the predetermined measurement regions comprise a plurality of photosensors therein and likewise that the irradiating of light to the microfluidic device also includes irradiating the photosensors arranged in the microfluidic device in order to provide the advantage of increased accuracy and efficiency in using an integrated detector one can as noted in Ponjee measure with increased intensity and with a larger measurement collection area vs an external detector system.
Tan in view of Ponjee does not explicitly disclose wherein each photosensor comprises a photodiode and a thin film transistor for controlling on and off of the photodiode, and controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid.
However, O’Rourke does disclose in ([0005], ll. 9-12; [0035], ll. 11-14; [0063], ll. 1-12) the basic concept of using a thin film transistor (TFT) to control the on and off state of a photodiode.  This allows automatic exposure control for the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee wherein each photosensor comprises a photodiode and a thin film transistor for controlling on and off of the photodiode in order to provide the advantage of increase efficiency in using a common TFT based circuit to control exposure rate/timing one can easily image on at desired times with a desired capture rate.
Tan in view of Ponjee further in view of O’Rourke do not explicitly disclose controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid or where the electrodes are on respectively formed on the first and second substrates.
However, Pandey does disclose in (col. 20, ll. 3-10; col. 22, ll. 46-53) the idea of using electrowetting via voltage control to change contact angle of liquid droplets to move them through a microfluidic system.  Further Pandey also discloses that using a TFT array of electrodes is commonly known to allow precise control over fluid movement in a microfluidic system.  The examiner further notes that Tan uses planar plates for forming the microfluidic channels, therefore obviously the planar electrodes taught by Pandey could be rearranged on each respective plate to perform the desired movement in the desired manner, as doing so is nothing more than a rearrangement of the parts to each respect fluidic channel surface which is obvious when trying to control the fluid in said channels.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the liquid to move comprises: controlling the pair of drive electrodes by the thin film transistor, giving different voltage values to the pair of drive electrodes to cause different contact angles between droplets of the liquid and a contact surface of the microfluidic device in contact with the liquid, thereby realizing the movement of the liquid in order to provide the advantage of expected results in a using a commonly known technology (TFTs) in a known manner to directly and accurately cause and control fluid flow through a microfluidic system.  Further integrating the TFTs of the both systems (i.e. photodiode control and electrode control) provides a more robust and simple system by integrating two circuits into one unified system.  The examiner notes for compact prosecution that Tan already disclose in part these noted features (i.e. control of fluid movement via electrodes).
	 As to claims 4 and 12, Tan discloses a system, wherein the current measurement circuit is configured to perform operations comprising: determining at least one photocurrent value from the plurality of photocurrent values as a target 
photocurrent value (any of the values measured can be interpreted as a “target” photocurrent value); and measuring one or more of the physical parameters (i.e. fragment size of the DNA fragments) the liquid in real-time (i.e. where the examiner is interpreting the immediate calculation done by Tan as “real-time”) according to the target photocurrent value ([0229], ll. 1-5),  
	As to claim 6, Tan discloses a method, wherein, the measuring one or more of the physical parameters of the liquid according to the target photocurrent value 
comprises: measuring one or more of a position, size (i.e. fragment size) or shape of the liquid (i.e. where the examiner is interpreting the DNA in the liquid as part of said liquid) according to a predetermined measurement region (i.e. defined by each microchannel) where a photosensor of the plurality of photosensors corresponding to the target photocurrent value is located ([0208], ll. 1-3; [0217], ll. 1-3; [0229], ll. 1-5).  
As to claims 14 and 19, Tan does disclose a system, wherein the plurality of photosensors are arranged in an array ([0217], ll. 5-6), 
and wherein an output end of each photosensor in a same column (i.e. linear PMT) is connected to a same data line (i.e. the line that provides the integrated output voltage) to acquire the plurality of photocurrent values ([0223], ll. 4-13). 
Tan in view of Ponjee does not explicitly disclose wherein an input end of each photosensor in a same row is connected to a same gate line.
However, O’Rourke does disclose in ([0003], ll. 7-14; [0037], ll. 5-12), that it is well-known to use gate lines to supply voltage to a photovoltaic detector in a same row (explicitly shown in figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan wherein an input end of each photosensor in a same row is connected to a same gate line in order to provide the advantage of expected results in using the common gate line construction one can ensure efficient voltage to the detector under test.
Tan in view of Ponjee further in view of O’Rourke does not explicitly disclose wherein the measuring the physical parameters of the liquid according to the plurality of photocurrent values comprises obtaining a droplet concentration according to a standard photocurrent-droplet concentration curve calibrated in advance.
However, Pandey does disclose in (col. 37, ll. 24-30) the basic concept used throughout measurement arts of using a standard concentration curve which is by its nature calibrated in advance to be a standard.  Where further obviously an intensity from a detector can be a function of photocurrent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee further in view of O’Rourke with measuring the physical parameters of the liquid according to the plurality of photocurrent values comprises obtaining a droplet concentration according to a standard photocurrent-droplet concentration curve calibrated in advance in order to provide the advantage of expected results in using an extremely common method of comparing a calibrated standard to a measurement value one can rapidly and accurately determine a variable under test such as droplet concentration.
	As to claim 17, Tan does not explicitly disclose a microfluidic device, wherein the photodiode comprises a PIN type photodiode, and wherein the thin film transistor comprises an alpha-Si type thin film transistor. 
	However, O’Rourke does disclose in ([0003], ll. 1-7; [0048]) the basic photosensing element construction of using amorphous silicon in a PIN type photodiode construction.  Further that using amorphous silicon is again known in the art when forming photodetectors.  The examiner is interpreting that since the structure is met by the prior art, the prior art is capable of the intended use of using the transistors to control the on and off state of the photodiode.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee with a microfluidic device, wherein the at least one photosensor comprises a photodiode and a thin film transistor for controlling on and off of the photodiode, wherein the photodiode comprises a PIN type photodiode, and wherein the thin film transistor comprises an alpha-Si type thin film transistor in order to provide the advantage of expected results in using known photodiode construction techniques to yield an efficient photodiode for detection a desired radiation from a sample under test.
As to claim 18, Tan does disclose and show in figure 14, a microfluidic device, wherein the first substrate and the second substrate respectively comprise a glass plate, a dielectric Layer (where the examiner is interpreting polyacrylamide as non-conductive and thus dielectric), and wherein a first drive electrode is connected to a drive power supply and a second drive electrode is grounded, thereby driving the liquid to move within the microfluidic device (implicit in order for the electrodes to function as known in the art) ([0107]; [0123], ll. 1-8; [0210], ll. 3-8). 
 	Tan does disclose using hydrophobic layers comprised of fluoropolymers ([0127], ll. 1-10).
	Tan does not explicitly disclose where the fluoropolymer is Teflon.
	However, the examiner takes Office Notice that Teflon is one of the most common and well-known low-cost methods of making a material hydrophobic.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan with the use of Teflon for hydrophobic layering in order to provide the advantage of expected results in using one of the most common and low-cost techniques in the art for creating a hydrophobic layer.
	Tan does not explicitly disclose where the two drive electrodes are on each respective substrate.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move either of the electrodes to the other substrate while still providing the same effective result of driving fluid flow, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan where the two drive electrodes are on each respective substrate in order to provide the advantage of expected resulting in simply rearranging the electrode position one can still efficiently relay a fluid sample through a microfluidic device.

Claims 5, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view Ponjee et al. in view of O’Rourke in view of Pandey further in view of Tan et al. (U.S. PGPub No. 2011/0008785 A1, and Tan2 hereinafter).
As to claims 5 and 13, Tan does disclose a system, wherein the current measurement circuit comprises at least one of: 
a second measurement subcircuit (where the examiner is interpreting the circuits as disclosed functional equivalents in that they perform the same function) configured to measure one or more of a position, size (i.e. fragment size) or shape of the liquid (i.e. where the examiner is interpreting the DNA in the liquid as part of said liquid) according to a predetermined measurement region (i.e. defined by each microchannel) where a photosensor of the plurality of photosensors corresponding to the target photocurrent value is located ([0208], ll. 1-3; [0217], ll. 1-3; [0229], ll. 1-5).
Tan in view of Ponjee in view of O’Rourke further in view of Pandey does not explicitly disclose a first measurement subcircuit configured to measure a concentration of the liquid based on a first predetermined relationship 
between photocurrent and concentration according to the target photocurrent 
value.
	However, Tan2 does disclose in ([0052], ll. 12-18) the basic concept of measuring in addition to fragment size the concentration of the nucleic acid under test.  Where obviously such measurement can be interpreted as a target photocurrent value from some type of module (i.e. the inherent required circuit used to measure said value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee in view of O’Rourke further in view of Pandey with a first measurement subcircuit configured to measure a concentration of the liquid based on a first predetermined relationship between photocurrent and concentration according to the target photocurrent value in order to provide the advantage of increased accuracy in providing an additional measurement technique one can more thoroughly characterize the sample under test and in this example simply determine if said target sample is present.
As to claim 7, and 8, Tan in view of Ponjee in view of O’Rourke further in view of Pandey does not explicitly disclose a method, wherein the determining at least one photocurrent value from the plurality of photocurrent values as the target photocurrent value comprises: for each photocurrent value of the plurality of photocurrent values, determining a historical measurement value of a photosensor of the plurality of photosensors corresponding to the photocurrent value, comparing a current photocurrent value with the historical measurement value to obtain a difference value, and selecting a corresponding photocurrent value with the difference value larger than a first predetermined threshold value as the target photocurrent value or wherein the determining at least one photocurrent value from the plurality of photocurrent values as the target photocurrent value comprises: comparing each photocurrent value of the plurality of photocurrent values with other photocurrent values to obtain a difference value, and selecting a corresponding photocurrent value with the difference value larger than a second predetermined threshold value as the target photocurrent value. 
	However, Tan2 does disclose in ([0052]) the basic concept of using a calibration standard (i.e. a historical measurement value or “other photocurrent values”).   Further Tan2 disclose using this to determine concentration or presence of the sample and additionally that the control (i.e. calibration signal) can be subtracted from the sample signal to create an output value.  The examiner takes Office Notice of the basic concept of using threshold signals to identified a desired value to be used.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee in view of O’Rourke further in view of Pandey with a method, wherein the determining at least one photocurrent value from the plurality of photocurrent values as the target photocurrent value comprises: for each photocurrent value of the plurality of photocurrent values, determining a historical measurement value of a photosensor of the plurality of photosensors corresponding to the photocurrent value, comparing a current photocurrent value with the historical measurement value to obtain a difference value, and selecting a corresponding photocurrent value with the difference value larger than a first predetermined threshold value as the target photocurrent value or wherein the determining at least one photocurrent value from the plurality of photocurrent values as the target photocurrent value comprises: comparing each photocurrent value of the plurality of photocurrent values with other photocurrent values to obtain a difference value, and selecting a corresponding photocurrent value with the difference value larger than a second predetermined threshold value as the target photocurrent value in order to provide the advantage of increased accuracy in using a common calibration type technique one can measure additional information about the sample under test in a commonly known and efficient manner.
Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Ponjee et al. in view of O’Rourke in view of Pandey further in view of Kaler et al. (U.S. PGPub No. 2015/0259754 A1). 
As to claims 9, 15 and 20 the examiner notes that Tan is very aware of the important of temperature relative to DNA analysis and even implies some type of detector in known the temperature during cycling ([0099], ll. 1-4; [0156], ll. 1-5).
However, Tan in view of Ponjee in view of O’Rourke further in view of Pandey does not explicitly disclose a method or system, wherein a temperature sensor is in at least a portion of the plurality of predetermined measurement regions, and wherein the method further comprises: measuring a temperature of the liquid by the temperature sensor. 
	However, Kaler does disclose in ([0012]) the basic concept of using temperature sensors to maintain temperatures in reaction zones as is also done in Tan.  The examiner again notes that the measurement regions have no particular limitations therefore the reaction zones can obviously be interpreted as part of the “measurement regions”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tan in view of Ponjee in view of O’Rourke further in view of Pandey with a method, wherein a temperature sensor is in at least a portion of the plurality of predetermined measurement regions, and wherein the method further comprises: measuring a temperature of the liquid by the temperature sensor in order to provide the advantage of expected results and increased accuracy in using an actual sensor obviously Tan can more accurately ensure that the required temperature is kept constant for reaction as disclosed as necessary in both prior art references. 
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, applicant provided no clear argument against why Pandey failed to disclose the noted limitation.  Upon the examiner’s review of the reference it was found that it clearly provided evidence of the newly amended limitation.  As such the rejection has been maintained for the reasons cited above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886